SETTLEMENT AGREEMENT, RELEASE, AND PATENT
CROSS-LICENSE BETWEEN INTERGRAPH AND HEWLETT-PACKARD





This Settlement Agreement, Release, and Patent Cross-License ("AGREEMENT"),
effective as of January 21, 2005 (the "EFFECTIVE DATE"), is entered into by and
among Hewlett-Packard Company ("HP"), a Delaware corporation, on the one hand,
and Intergraph Corporation, a Delaware corporation, and Intergraph Hardware
Technologies Company ("IHTC"), a Nevada corporation, on the other hand. 
Intergraph Corporation and IHTC shall be referred to collectively hereinafter as
"INTERGRAPH."  HP and INTERGRAPH may each be referred to individually as a
"PARTY" and collectively as the "PARTIES."



BACKGROUND TO THIS AGREEMENT



HP and INTERGRAPH are engaged in lawsuits and actions against each other in the
Eastern District of Texas, the Northern District of California, the District of
Delaware and Germany, as identified more fully below;



HP and INTERGRAPH each own and/or control patents and patent applications;



HP and INTERGRAPH have agreed it would be mutually beneficial to resolve all of
their litigation against each other and to grant rights to the other PARTY under
certain patents and patent applications;



Now,therefore, the PARTIES agree as follows:

AGREEMENT

1.      DEFINITIONS

         a.          "ACTIONS" means the litigation and other proceedings
identified in Appendix A to this AGREEMENT.

         b.          "AFFILIATE" means any entity which, at any time during the
term of this AGREEMENT, is the PARENT of a PARTY, a SUBSIDIARY of a PARTY, or a
SUBSIDIARY of a PARENT.

         c.          "HP CUSTOMERS" means customers that purchased or
distributed an HP PRODUCT including without limitation system integrators,
distributors, retailers, resellers and end users.

         d.          "HP PATENTS" means all patents and patent applications
anywhere in the world (a) which HP or any of its SUBSIDIARIES own and/or have
the power to license, and/or which HP or any of its SUBSIDIARIES may cause to be
licensed without payment of additional royalties, at any time during the term of
this AGREEMENT; and (b) which claim the benefit of the filing date of a patent
application filed anywhere in the world on or before January 21, 2007; and all
continuation, continuation-in-part, divisional, reissue, reexamination, and
counterpart patents and patent applications thereof, including without
limitation all priority patents and patent applications, patents of addition and
utility models.

         e.          "HP PRODUCT" means a product designed, made or sold by HP,
its SUBSIDIARIES, or its AFFILIATES.

         f.          "INTERGRAPH CUSTOMERS" means customers that purchased or
distributed an INTERGRAPH PRODUCT including without limitation system
integrators, distributors, retailers, resellers and end users.

         g.          "INTERGRAPH FIELDS OF USE" means the following fields:

                     (i)      The Mapping and Geospatial Solutions field.  This
field is defined by photogrammetric, mapping, and geospatial information
management based solutions that have substantial value added by INTERGRAPH and
which incorporate INTERGRAPH branded products.

                     (ii)      The Process, Power and Marine field.  This field
is defined by information management systems that have substantial value added
by INTERGRAPH and which incorporate INTERGRAPH's branded software products for
the chemical, pharmaceutical, oil and gas, power generation, and shipbuilding
industries. These software solutions support the project management, simulation,
design, analysis, construction, material management, procurement, documentation,
automation, and operation of process and power plants, offshore rigs, and ships.

                     (iii)     The Public Safety field. This field is defined by
information management systems that have substantial value added by INTERGRAPH
and which incorporate INTERGRAPH's branded software products for the public
safety industry. For example: video capture, enhancement and analysis systems;
emergency event prediction, prevention, detection and management systems;
emergency communication systems; traffic monitoring or planning systems;
emergency event response planning systems; emergency resource deployment
systems; event records management systems; equipment maintenance systems; mug
shot systems; fingerprint systems; court management systems; prison management
systems; police or fire agency management systems; emergency medical management
systems; roadside assistance systems; airport, military base, campus or building
security systems; fire alarms systems; utility infrastructure management
systems; and workforce management systems. 

                     (iv)      The Mapping Services field.  This field is
defined by geospatial production services provided by INTERGRAPH that result in
a hardcopy or softcopy map or chart or set of data used to create a map or
chart. This production services business includes, for example: aerial data
acquisition; photogrammetric and cartographic scanning; softcopy aerial
triangulation; cartography; data conversion; digital nautical charts; turn-key
GIS implementation; hardcopy maps; electronic charting services; full service
film reprographics laboratory; digital orthographic processing; photogrammetry;
image processing; and photogrammetric/GIS project management and consulting.

                     (v)      The Personalized Solutions field. This field is
defined as the integration of software, hardware, open technology, and data to
produce client driven information technology solutions that have substantial
value added by INTERGRAPH. These solutions include, for example: homeland
security; force protection; business systems integration; integrated data
environments; logistics and supply chain management; computer systems support
and network support; information assurance; facility and asset management;
integrated public safety/security; IT managed services; ruggedized hardware;
video analysis hardware systems; multi-vendor maintenance; and financial
management.

                     (vi)      Notwithstanding anything in this AGREEMENT to the
contrary, INTERGRAPH FIELDS OF USE shall not include (and no license for such
products shall be granted under HP PATENTS for) ink, ink cartridges, print
heads, toner cartridges or other printer consumables.

         h.          "INTERGRAPH PATENTS" means all patents and patent
applications anywhere in the world (a) which INTERGRAPH or any of its
SUBSIDIARIES own and/or have the power to license, and/or which INTERGRAPH or
any of its SUBSIDIARIES may cause to be licensed without payment of additional
royalties, at any time during the term of this AGREEMENT; and (b) which claim
the benefit of the filing date of a patent application filed anywhere in the
world on or before January 21, 2007; and all continuation, continuation-in-part,
divisional, reissue, reexamination, and counterpart patents and patent
applications thereof, including without limitation all priority patents and
patent applications, patents of addition and utility models.

         i.          "INTERGRAPH PRODUCT" means a product designed, made or sold
by INTERGRAPH, its SUBSIDIARIES, or its AFFILIATES.

         j.          "PARENT" means a corporation, company, partnership, or
other entity that owns or controls more than fifty percent (50%) of the
outstanding shares or securities representing the right to vote for the election
of directors or other managing authority of a PARTY, but such corporation,
company, partnership, or other entity shall be deemed to be a PARENT only so
long as such ownership or control exists.

         k.          "SUBSIDIARY"means a corporation, company, partnership, or
other entity in which, at any time during the term of this AGREEMENT, a PARTY
(i) owns or has control over more than fifty percent (50%) of the outstanding
shares or securities representing the right to vote for the election of
directors or other managing authority if such entity has voting shares or other
voting securities, or (ii) owns or has control over more than fifty percent
(50%) of the ownership interest that represents the right to make decisions for
such entity, if such entity does not have voting shares or other voting
securities; provided, however, that such corporation, company, partnership, or
other entity shall be deemed to be a SUBSIDIARY only so long as such ownership
or control exists.  Ownership of the requisite shares or ownership interest in
the SUBSIDIARY may either be direct or through one or more intervening
SUBSIDIARIES.

2.      TERMINATION OF ALL PENDING LITIGATION AND ADMINISTRATIVE ACTIONS

Based on all of the mutual consideration exchanged under this AGREEMENT, the
PARTIES agree to terminate all of the ACTIONS by dismissing with prejudice the
U.S. suits and withdrawing the German administrative actions after the EFFECTIVE
DATE.  The PARTIES shall direct their respective counsel to cooperate in good
faith to bring about this termination and/or withdrawal of all of the ACTIONS as
promptly as is reasonably possible after the EFFECTIVE DATE.  The PARTIES shall
be responsible for payment of their own costs and fees, including attorney fees,
incurred in the ACTIONS.

3.      MUTUAL RELEASES

         a.          INTERGRAPH, on behalf of itself and its SUBSIDIARIES and
AFFILIATES, hereby releases, acquits and forever discharges HP and its
SUBSIDIARIES and AFFILIATES, from and against:

                     (i)      any and all claims or liabilities asserted in the
ACTIONS; and,

                     (ii)      any and all claims or liabilities that could have
been asserted in the ACTIONS; and,

                     (iii)     any and all claims, known or unknown, that could
have been asserted as of the EFFECTIVE DATE by INTERGRAPH or any of its
SUBSIDIARIES and AFFILIATES against HP or any of its SUBSIDIARIES and
AFFILIATES; and,

                     (iv)     any and all claims, known or unknown, that could
have been asserted as of the EFFECTIVE DATE by INTERGRAPH or any of its
SUBSIDIARIES and AFFILIATES against HP CUSTOMERS based on an HP PRODUCT; and,

                     (v)      any damages or other remedies flowing from
(i)-(iv) above. 

                     Further, INTERGRAPH, on behalf of itself and its
SUBSIDIARIES and AFFILIATES, hereby releases and forever discharges HP CUSTOMERS
who have acquired the right from HP to make an HP proprietary design  from any
and all claims for past infringement of the INTERGRAPH PATENTS based solely on
the HP proprietary design licensed by HP, but only if HP owes a duty to
indemnify said HP CUSTOMER against said claims.

         b.          HP, on behalf of itself and its SUBSIDIARIES and
AFFILIATES, hereby releases, acquits and forever discharges INTERGRAPH and its
SUBSIDIARIES and AFFILIATES, from and against:

                     (i)      any and all claims or liabilities asserted in the
ACTIONS; and,

                     (ii)      any and all claims or liabilities that could have
been asserted in the ACTIONS; and,

                     (iii)     any and all claims, known or unknown, that could
have been asserted as of the EFFECTIVE DATE by HP or any of its SUBSIDIARIES and
AFFILIATES against INTERGRAPH and its SUBSIDIARIES and AFFILIATES; and,

                     (iv)      any and all claims, known or unknown, that could
have been asserted as of the EFFECTIVE DATE by HP or any of its SUBSIDIARIES and
AFFILIATES against INTERGRAPH CUSTOMERS based on an INTERGRAPH PRODUCT; and,

                     (v)      any damages or other remedies flowing from
(i)-(iv) above. 

                     Further, HP, on behalf of itself and its SUBSIDIARIES and
AFFILIATES, hereby releases and forever discharges INTERGRAPH CUSTOMERS who have
acquired the right from INTERGRAPH to make an INTERGRAPH proprietary design from
any and all claims for past infringement of the HP PATENTS based solely on the
INTERGRAPH proprietary design licensed by INTERGRAPH, but only if INTERGRAPH
owes a duty to indemnify said INTERGRAPH CUSTOMER against said claims.

         c.          The PARTIES agree and acknowledge that these releases shall
not extend to any obligation arising from the AGREEMENT, nor shall they release
any payment obligation of a PARTY, or their respective SUBSIDIARIES and
AFFILIATES, arising from the purchase of goods or services from the other PARTY,
or its respective SUBSIDIARIES and AFFILIATES.  The PARTIES further agree and
acknowledge that HP's release is not intended to, and shall not, release any
claim HP has against Intel Corporation.

         d.          Each PARTY, for itself, and its SUBSIDIARIES and
AFFILIATES, hereby expressly waives any right that it may have under the laws or
statutes of any jurisdiction which limits the extension of a general release to
certain types of claims, such as California Civil Code § 1542 which provides
that:  "A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor."

         e.          None of the releases in this Section 3 shall apply to
claims based on events occurring after the EFFECTIVE DATE.

4.      CROSS-LICENSE

         a.          INTERGRAPH's License to HP

                     (i)      INTERGRAPH hereby grants to HP, and its
SUBSIDIARIES and AFFILIATES, a perpetual, non-cancelable, fully paid-up,
irrevocable, non-exclusive, world-wide, royalty-free license to all of the
INTERGRAPH PATENTS, including, without limitation, the right for HP to make,
have made, use, import, lease, offer to sell, sell or otherwise transfer
products, methods, or services within the scope of the claims of the INTERGRAPH
PATENTS, with no right to transfer or sublicense other than as per Section 5. 
The license granted by INTERGRAPH in this paragraph is not limited to any field
of use.

                     (ii)      No implied licenses are granted hereunder. 
Nothing contained in this AGREEMENT shall expressly or by implication or by
estoppel or otherwise give HP any right to license the INTERGRAPH PATENTS to any
third party except as set forth in Section 5.

         b.          HP's License to INTERGRAPH

                     (i)      HP hereby grants to INTERGRAPH, and its
SUBSIDIARIES and AFFILIATES, a perpetual, non-cancelable, fully paid-up,
irrevocable, non-exclusive, world-wide, royalty-free license to all of the HP
PATENTS, including, without limitation, the right for INTERGRAPH to make, have
made, use, import, lease, offer to sell, sell or otherwise transfer products,
methods, or services within the scope of the claims of the HP PATENTS, with no
right to transfer or sublicense other than as per Section 5.  The license
granted by HP in this paragraph is limited to the INTERGRAPH FIELDS OF USE.

                     (ii)      No implied licenses are granted hereunder. 
Nothing contained in this AGREEMENT shall expressly or by implication or by
estoppel or otherwise give INTERGRAPH any right to license the HP PATENTS to any
third party except as set forth in Section 5.

         c.          Anti-Foundry Provision

                     The rights granted under this Section 4.(a)(i) and 4.(b)(i)
do not cover manufacturing activities that either PARTY, or its SUBSIDIARIES or
AFFILIATES, undertakes solely as a patent foundry for a third party. This
limitation applies only to the "made" and "have-made" rights of Section 4.(a)(i)
and 4.(b)(i) and no others.

         d.          SUBSIDIARIES and AFFILIATES

                     Each PARTY agrees that it shall cause as of the EFFECTIVE
DATE each of its SUBSIDIARIES and AFFILIATES to take all necessary action to
effect the licenses granted in this Section.

5.      TERM, TERMINATION AND ASSIGNABILITY

         a.          The term of the licenses granted in Section 4 of this
AGREEMENT shall be from the EFFECTIVE DATE until the expiration of the last to
expire of the INTERGRAPH PATENTS and HP PATENTS; all other rights and
obligations contained in this AGREEMENT shall survive.  This AGREEMENT may not
be terminated, except by subsequent written agreement of the PARTIES.

         b.          Neither PARTY may assign its rights or obligations under
this AGREEMENT, in whole or in part, outright or by way of collateral
assignment, without the written consent of the other PARTY, except as follows:

                     (i)      A PARTY can assign the licenses under this
AGREEMENT to a divested or spun-off entity, as well as to an acquiring entity,
as long as said licenses are limited:

                              (a)      to those products and services
manufactured and marketed by the transferred entity prior to said transfer, and
any commercially reasonable improvements and extensions thereto; and,

                              (b)      to a sales volume for said products and
services that is consistent with normal business growth of the transferred
entity.

                     (ii)      Notwithstanding anything to the contrary herein,
the transfer by one PARTY of any rights and obligations under this AGREEMENT as
part of any internal restructuring (re-incorporation or the like) shall be
permitted and shall not be considered an assignment for purposes of this
AGREEMENT.

         c.          INTERGRAPH agrees that if it or its SUBSIDIARIES attempts
to sell, assign or otherwise transfer any patent under which a license has been
granted pursuant to Section 4 of this AGREEMENT, it will take all necessary and
appropriate steps to ensure that such sale, assignment or transfer shall be
subject to the terms and conditions of this AGREEMENT.

         d.          HP agrees that if it or its SUBSIDIARIES attempts to sell,
assign or otherwise transfer any patent under which a license has been granted
pursuant to Section 4 of this AGREEMENT, it will take all necessary and
appropriate steps to ensure that such sale, assignment or transfer shall be
subject to the terms and conditions of this AGREEMENT.

         e.          No sold, transferred, divested or spun off business to
which a license has passed under Section 5(b)(i) shall be permitted to
subsequently pass that license further, under Section 5(b)(i), if any part of
itself is thereafter acquired, sold, transferred, divested or spun off.  If
under Section 5(b)(i) a PARTY assigns, sells, transfers, divests or spins off
only a part of its business to which a license hereunder extends, the transferor
party shall retain its original license.

6.      PAYMENT BY HP

         a.          HP shall pay to IHTC the sum of one hundred and forty-one
million, one hundred thirty-five thousand United States dollars ($141,135,000),
within five (5) business days of the final execution of this AGREEMENT.  The
PARTIES agree that the amount of one hundred and forty-one million, one hundred
thirty-five thousand dollars ($141,135,000) is a net sum to IHTC, is not
refundable, and is not subject to any deductions or offsets.

         b.          The foregoing specified payment shall be made in United
States currency by wire transfer to the escrow account of the law firm of
Robins, Kaplan, Miller & Ciresi L.L.P., pursuant to a bank transfer as follows:

[Confidential information has been omitted and filed separately with the
Securities and Exchange Commission]



         c.          The PARTIES acknowledge that the payment under this
Section, the mutual releases under Section 3, and the cross-licenses made under
Section 4, are not evidence of what a reasonable royalty would be as determined
in a suit for infringement of any of the patents covered by this AGREEMENT
because, among other reasons, the determination of a reasonable royalty in a
patent infringement suit assumes that the relevant patent is valid, enforceable
and infringed, while in this case, the payment under this Section as well as the
mutual releases under Section 3, and the cross-licenses made under Section 4,
represent a compromise settlement of disputed issues.

         d.          The PARTIES acknowledge that the payment hereunder is
specifically based upon many considerations, including but not limited to: the
issues raised by the ACTIONS, and the fact that the negotiations do not reflect
what a willing licensee would pay a willing licensor in an arm's-length
transaction with respect to any patent covered by this AGREEMENT.

7.      CONFIDENTIALITY OF TERMS

         a.          Neither the PARTIES nor their AFFILIATES shall use or refer
to this AGREEMENT or any of its provisions in any promotional activity, except
that the PARTIES shall be allowed to issue a press release relating to this
AGREEMENT.  Prior to each PARTY'S press release, each PARTY will obtain the
consent of the other as to the form and content of the press release, said
consent not being unreasonably withheld.  The PARTIES shall not make any other
public statements about this AGREEMENT except as provided for in this Section.

         b.          Except as may be otherwise required by generally accepted
accounting principles, regulatory requirements, or court order, the specific
terms of this AGREEMENT shall be confidential.  Notwithstanding the foregoing,
the PARTIES acknowledge that HP is free to share the AGREEMENT with its
suppliers on a confidential basis for purposes of seeking indemnification, and
that the ACTIONS and the settlement thereof under the terms and conditions of
this AGREEMENT may be material events to either or both INTERGRAPH and HP, and
that each PARTY shall have the right to issue an appropriate press release
and/or filing with the SEC disclosing the material provisions of this
AGREEMENT.  In addition, the PARTIES acknowledge and agree that the material
terms of this AGREEMENT, and perhaps the AGREEMENT itself, might be subject to
disclosure to the Court in the ACTIONS and agree that such disclosure shall not
be considered a violation of this section.

8.      CERTAIN REPRESENTATIONS, WARRANTIES AND DISCLAIMERS

         a.          INTERGRAPH represents and warrants to HP that it has the
right to enter into this AGREEMENT, including but not limited to the grant of
the rights and licenses granted herein, and including without limitation the
right to license the INTERGRAPH PATENTS asserted in the ACTIONS, and that, as of
the EFFECTIVE DATE, INTERGRAPH is not aware of any claims, demands or causes of
action it or its SUBSIDIARIES could file or otherwise assert against HP or any
of its SUBSIDIARIES or AFFILIATES other than the claims, demands, and causes of
action that are released and discharged by this AGREEMENT.  INTERGRAPH
represents and warrants that IHTC, Intergraph GmbH, and Z/I Imaging Corporation
are each a SUBSIDIARY, as that term is defined in this AGREEMENT, of Intergraph
Corporation.

         b.          HP represents and warrants to INTERGRAPH that it has the
right to enter into this AGREEMENT, including but not limited to the grant of
the rights and licenses granted herein, and including without limitation the
right to license the HP PATENTS asserted in the ACTIONS, and that, as of the
EFFECTIVE DATE, HP is not aware of any claims, demands or causes of action it or
its SUBSIDIARIES could file or otherwise assert against INTERGRAPH or any of its
SUBSIDIARIES or AFFILIATES other than the claims, demands, and causes of action
that are released and discharged by this AGREEMENT.  HP represents and warrants
that Hewlett-Packard Development Company and CPQ Holdings, Incorporated are both
SUBSIDIARIES, as that term is defined in this AGREEMENT, of HP.

         c.          The PARTIES each warrant and represent that each has the
authority to dispose of and/or grant rights with respect to the claims, suits,
causes of action, rights and/or interests which are the subject matter hereto,
and that such claims, suits, causes of action, rights and/or interests, in their
entirety or any portion thereof, have not been assigned, transferred, sold or
otherwise encumbered.

         d.          Nothing contained in this AGREEMENT is or shall be
construed as: (i) a warranty or representation by either of the PARTIES to this
AGREEMENT as to the validity, enforceability or scope of any of the INTERGRAPH
PATENTS or the HP PATENTS; or (ii) a warranty or representation that any
manufacture, sale, lease, use or other disposition of products will be free from
infringement of any patent rights or other intellectual property rights of any
third-party except with respect to the licenses granted pursuant to Section 4 of
this AGREEMENT; or (iii) an obligation to furnish any technical or other
information or know-how.

         e.          EXCEPT AS EXPRESSLY PROVIDED HEREIN, NEITHER PARTY MAKES
ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, REGARDING ANY MATTER,
INCLUDING WITHOUT LIMITATIONS THE IMPLIED WARRANTIES OF MERCHANTABILITY,
SUITABILITY, AND/OR FITNESS FOR A PARTICULAR USE OR PURPOSE.

         f.          LIMITATION OF LIABILITY.  IN NO EVENT SHALL EITHER PARTY BE
LIABLE FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT, OR INCIDENTAL DAMAGES, HOWEVER
CAUSED, ON ANY THEORY OF LIABILITY AND WHETHER OR NOT SUCH ENTITY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES ARISING OUT OF THIS AGREEMENT.

         g.          Each PARTY represents and warrants, on behalf of itself and
its SUBSIDIARIES and AFFILIATES, that within the 30 days prior to the EFFECTIVE
DATE neither it, nor any of its SUBSIDIARIES or AFFILIATES, have assigned
patents to a third party.

 9.      MISCELLANEOUS PROVISIONS

         a.          This settlement is intended solely as a compromise of
disputed claims.  Neither the fact of entry into this AGREEMENT nor the terms
hereof nor any acts undertaken pursuant hereto shall constitute an admission or
concession of liability or of the validity of any claim or defense asserted in
the ACTIONS.  Neither the fact of entry into this AGREEMENT nor the terms hereof
nor any acts undertaken pursuant hereto shall be offered or admitted in evidence
in any legal proceeding other than to enforce rights and obligations relating to
this AGREEMENT.  This AGREEMENT is independent of, and shall remain unaffected
by any and all rulings, findings, verdicts and/or judgments which are entered in
all ACTIONS or any future actions, including, but not limited to, rulings,
findings, verdicts and/or judgments, which relate to validity, enforceability
and/or construction of the claims of any patents at issue in any of the ACTIONS
listed in Appendix A.

         b.          Nothing contained in this AGREEMENT shall be construed as
imposing any obligation to institute any suit or action for infringement of any
patents, or to defend any suit or action brought by a third-party which
challenges or concerns the validity or enforceability of any patents licensed
under this AGREEMENT.

         c.          This AGREEMENT will not be binding until it has been signed
below by all parties.

         d.          Nothing contained in this AGREEMENT shall be construed as
an obligation to file any patent application or to secure any patent or to
maintain any patent in force.

         e.          No express or implied waiver of any breach of any term,
condition or obligation of this AGREEMENT shall be construed as a waiver of any
subsequent breach of that term, condition or obligation or of any other term,
condition or obligation of this AGREEMENT of the same or of a different nature.

         f.          Any failure to perform any obligation hereunder, except for
the obligation to make payments hereunder, shall be excused to the extent such
failure is caused by any controlling law, order, or regulation, or by any acts
of war, acts of public enemies, fires, floods, acts of God, or any other
contingency beyond the control of the PARTIES, but only so long as said law,
order, regulation or contingency continues.

         g.          Nothing contained in this AGREEMENT shall be construed as
conferring any right to use in advertising, publicity, or other promotional
activities any name, trade name, trademark or other designation of either PARTY
hereto and its SUBSIDIARIES (including any contraction, abbreviation or
simulation of any of the foregoing).

         h.          This AGREEMENT shall be construed in accordance with and
governed by the laws of the State of Delaware as applied to agreements entered
into and fully performed therein by residents thereof, excluding conflict of
laws principles thereof.  However, in the event of a breach of this AGREEMENT,
the exclusive venue for any and all litigation brought to enforce the AGREEMENT
shall be The United States District Court, Eastern District of Texas, Marshall
Division.

         i.          If any term, clause, or provision of this AGREEMENT shall
be judged to be invalid, the validity of any other term, clause or provision
shall not be affected; and such invalid term, clause or provision shall be
replaced, if possible, by a valid term that reflects the intent of the PARTIES,
or if such is not possible, shall be deemed deleted from this AGREEMENT.

         j.          This AGREEMENT is the result of negotiations between
INTERGRAPH and HP, both of which have been represented by counsel during such
negotiations; accordingly, this AGREEMENT shall not be construed for or against
either PARTY.

         k.          This AGREEMENT sets forth the entire agreement and
understanding as to the subject matter hereof and merges all prior discussions.
Any modification to this AGREEMENT must be in writing and signed by
Hewlett-Packard Company, Intergraph Corporation, and IHTC.

         l.          Hewlett-Packard Company, Intergraph Corporation, and IHTC
shall each be responsible for the payment of its own tax liability, if any.

         m.          Three (3) originals of this AGREEMENT shall be fully
executed.

         n.          This AGREEMENT and any counterpart original thereof may be
executed and transmitted by facsimile or by emailed portable document format
(".pdf") document.  The facsimile and/or .pdf signature shall be valid and
acceptable for all purposes as if it were an original.  This AGREEMENT may be
executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.  In
making proof of this AGREEMENT, it shall not be necessary to produce or account
for more than one such counterpart.

10.      NOTICES

            All Notices that are required or that may be permitted to be given
pursuant to the terms of this AGREEMENT shall be in writing and shall be
sufficient in all respects if given in writing and delivered by courier, by
facsimile, by registered mail or by certified mail, return receipt requested, as
follows:



                        If to Intergraph Corp.  
                        or IHTC:                          Facsimile No.:  (256)
730-2247
                                                                Intergraph
Corporation Legal Department
                                                                MS/HQ 034
                                                                Huntsville, AL 
35894-0001
                                                                ATTN: General
Counsel



                        With a copy to:                  Facsimile No.:  (702)
966-4247
                                                                 Intergraph
Hardware Technologies Company
                                                                 2215-B
Renaissance Drive, Suite 14
                                                                 Las Vegas, NV 
89119
                                                                 ATTN:
Intellectual Property Manager



                        If to HP:                           Facsimile No.: 
(650) 857-5518
                                                                Hewlett-Packard
Company
                                                                3000 Hanover
Street
                                                                Palo Alto,
California 94304
                                                                ATTN: General
Counsel



            Any such Notices shall be effective upon receipt by the addressee. 
Changes of address for notice purposes shall be sent in accordance with the
terms of this section.


IN WITNESS WHEREOF, the undersigned have caused this AGREEMENT to be executed by
their duly authorized representatives.



Hewlett-Packard Company:                             





/s/ Joe Beyers                                                 .
By

Joe Beyers                                                      .  
Name

Vice President, Intellectual Property Licensing   
Title

January 20, 2005                                                              
Date                                                                                                        

Intergraph Corporation:





/s/ R. Halsey Wise                                           
By

R. Halsey Wise                                                
                     
Name

President and Chief Executive Officer               
                                                 
Title

January 20, 2005                                              
                    
Date

 





Intergraph Hardware Technologies
Company:





/s/ Richard G. Gilmore                                    
By

Richard G. Gilmore                                          
Name

President                                                         
Title

January 20, 2005                                             
Date

 




APPENDIX A


LIST OF ACTIONS



 1. Intergraph Hardware Technologies Company v. Dell, Hewlett-Packard, and
    Gateway, United States District Court, Eastern District of Texas, Marshall
    Division, Case No. 2-02-cv-312-TJW.



 2. Hewlett-Packard Company v. Intergraph, United States District Court for the
    Northern District of California, San Francisco Division, Case No.
    3:03-cv-02517-MJJ.    



 3. Hewlett-Packard Company v. Intergraph, United States District Court for the
    District of Delaware, Case No. 1:04-cv-00243.



 4. Hewlett-Packard Company v. Intergraph, United States District Court for the
    Eastern District of Texas, Marshall Division, Case No. 2:04-cv-00154-TJW.



 5. Hewlett-Packard Company v. Intergraph Hardware Technologies Company, United
    States District Court for the Eastern District of Texas, Tyler Division,
    Case No. 6:04-cv-00374-LED.



 6. Intergraph Hardware Technologies Company v. Hewlett-Packard Company, United
    States District Court for the Eastern District of Texas, Tyler Division,
    Case No. 6:04-cv-00214-LED.



 7. Hewlett-Packard Company v. Intergraph Hardware Technologies Company, Federal
    Patent Court, Germany, Case No. 2 Ni 27/04 (EU) (Nullity Action against EP 0
    196 244 B1). (Re: German Patent No. 36 50 584.6, European patent 0 196 244
    B1).



 8. Hewlett-Packard Company v. Intergraph Corporation, European Patent Office,
    Munich, Opposition (Re: European Patent EP 0 732 656 B1).



 9. Hewlett-Packard Company v. Intergraph Corporation and Intergraph GmbH.,
    Mannheim District Court, Germany, Case No. 7 O 171/04.



 10. Intergraph GmbH v. Hewlett-Packard Company, German Federal Patent Court,
     Germany, Case No. 2 Ni 42/04 (EU), (Nullity Action against EP 0 536 534
     B1).



 11. Intergraph GmbH v. Hewlett-Packard Company, German Federal Patent Court,
     Germany, Case No. 2 Ni 41/04 (EU), (Nullity Action against EP 0 836 158
     B1).

